Citation Nr: 1332169	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for amblyopia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Indianapolis, Indiana, which denied service connection for amblyopia. 

The Veteran requested a personal hearing before a Decision Review Officer at the RO in his January 2008 substantive appeal.  He failed to report for his scheduled hearing in January 2009.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013). 

This case was later remanded by the Board in July 2011 for additional evidentiary development and readjudication.  Such development having been completed, the appeal has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's claims file reveals that the development requested in the Board's July 2011 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

The Board issued directives instructing the AMC/RO to schedule the Veteran for a VA examination to determine whether his amblyopia existed prior to his active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  The examiner was to review the entire claims folder and provide an opinion supported by a clear rationale consistent with the evidence of record.  The Board cautioned that a reassertion that the amblyopia preexisted service and was not aggravated by such service would not be adequate.  See July 2011 Board Remand.  The record indicates that the Veteran was then afforded a VA examination in September 2011 and that the examiner concluded that the preexisting amblyopia was not aggravated during military service.  Although the VA examiner did not list and discuss every relevant piece of evidence in the medical records, he did indicate review of the claims file.  

However, upon closer inspection, the Board finds that the examiner provided only a general, and somewhat cursory, discussion of the Veteran's service medical history.  Moreover, in providing a rationale, the examiner rendered the bare conclusory opinion that amblyopia by definition is a congenital and/or developmental disease that is not known to progress or exacerbate beyond the initial presentation.  Unfortunately, the examiner did not explain the basis for this opinion, particularly in the face of in-service findings that show a worsening of the Veteran's best corrected visual acuity.  As noted in the previous remand, service treatment records show that in a two-month period the Veteran's best corrected eye visual acuity in the right eye had worsened from to 20/40 to 20/100 and in his left eye worsened from 20/20 to 20/50.  See August 1972 enlistment examination report and October 1972 narrative summary of Medical Board proceedings.  

In other words, the VA medical opinion is inadequate in that it yields only a conclusion and does not sufficiently explain the rationale behind the conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. Nicholson, 21 Vet. App. 120 124 (2007)).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl, 21 Vet. App. at 124; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In this case, the Board finds that some explanation of the examiner's rationale is required permit a weighing of the evidence.  Therefore, the claims folder should be returned to the VA examiner who conducted the September 2011 VA examination for an addendum to the prior opinion.  

Also, while the case is in Remand status, any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in April 2007. 

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of previously unprocured records of eye treatment that the Veteran may have received since April 2007.  Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  The Veteran's claims file should then be returned (if possible to the VA physician who examined him in September 2011-if not, to another VA physician who will have an opportunity to review the complete file) for a more detailed and responsive opinion regarding the etiology of the Veteran's amblyopia.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's amblyopia was aggravated during his period of active service beyond its natural progression due to any incident of service (to include the in-service complaints of eye pain in bright sunlight).  In providing this opinion, the examiner should indicate whether the October 1972 Medical Board findings represent a worsening of the Veteran's visual acuity beyond natural progress.  

As to any currently diagnosed eye condition that is not congenital or developmental or otherwise preexisting in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it had its clinical onset during active service, manifested itself to a compensable degree in the first post-service year, or is otherwise related to active service.  In answering this question, the examiner should address the Veteran's in-service complaints as the possible onset of, or precursor to, any current eye condition-as well as his decrease in visual acuity during service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The examiner must consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

3.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall supra.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

